Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the Amendment filed 08/04/2022.
Claims 1-3, 6-13, 15-20 are currently pending.
As a result of the Amendment submitted 08/04/2022, claims 1-3, 6-13, 15-20 are allowed. 
Allowable Subject Matter
Claims 1-3, 6-13, 15-20 are allowed. The claims are reviewed based on 2019 Revised Patent Subject Matter Eligibility Guidance. Claim 1 includes developing a trust factor term vector for each trust factor f, calculating a final trust score for the entity on the social media based on calculated trust score for each trust factor and a cosine similarity between entity summary term s and trust factor term factor f. The claim recited Mathematical concepts as provided for in the 2019 Guidance. Therefore, the claim does not pass prong 1 of step 2A. Next, prong 2 test of step 2A is used to determine the claim has any practical application. The result of calculations of each trust score of each trust factors, cosine similarity, and a final score is used to indicate a degree of trust worthiness for the entity on the social medial using tone in electronic document. Further, the claim recites additional elements such as “... continually refining the plurality of industry-specific term vectors using machine learning for each industry having terms related to the entity and indicative of trust and storing the continually refined industry-specific term vectors in the database; receiving training summaries and applying a supervised text classification model to the defined training summaries; limiting the term vectors of each trust factor to the term vectors having a higher frequency among the received training summaries for the trust factor and applying 2Application Serial No.Attorney Docket No. 16/894,279084352-659431 confirmatory factor analysis to quantify relationships of words to trust factors and estimating strengths of relations between terms and assigned trust factors...” are unconventional or otherwise more than what is well-understood, routine, conventional activity in the field. For that reason, the rejections to claims are withdrawn.
An updated search for prior art on the EAST database has been conducted. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAU HAI HOANG whose telephone number is (571)270-5894.  The examiner can normally be reached on 1st biwk: Mon-Thurs 7:00 AM-5:00 PM; 2nd biwk: Mon-Thurs: 7:00 am-5:00pm, Fri: 7:00 am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571 262 3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HAU HAI. HOANG
Examiner
Art Unit 2167


/HAU H HOANG/Primary Examiner, Art Unit 2167